DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 14-18 and 20-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation “… or any combinations thereof” in Ln. 4 which deems the claim indefinite. The breathing assistance apparatus is not believed to be accurately understood as using more than one of the patient interface varieties recited in the claim at any given time. For example, at an extreme the claim could be read as simultaneously using all of the recited patient interface varieties. It is suggested that the limitation be deleted and the “or” which was been removed from Ln. 3 of the claim be reinstated.
Claim 15 recites the limitation “the gases flow rate sensing system comprises a thermistor circuit” in Ln. 2 which deems the claim indefinite. The limitation “gases flow rate sensing system” was interpreted in claim 1 as invoking 35 U.S.C. 112(f). The particular structure recited of the gases flow rate sensing system in the instant claim 
Claim 20 recites the limitation “a resistance value associated with the first arm …” in Ln. 2 which deems the claim indefinite. It is unclear whether reference is intended to the “resistance value” of claim 18 or to a new resistance value of the first arm. For the purposes of examination the limitation will be interpreted as reading “the resistance value associated with the first arm …”.
Claim 20 recites the limitation “the resistor” in Ln. 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “a resistor”.
Claim 21 recites the limitation “a resistance value associated with the first arm …” in Ln. 2 which deems the claim indefinite. It is unclear whether reference is intended to the “resistance value” of claim 18 or to a new resistance value of the first arm. For the purposes of examination the limitation will be interpreted as reading “the resistance value associated with the first arm …”.
Claim 21 recites the limitation “the resistor” in Ln. 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “a resistor”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-18 and 22-24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitation “gases flow rate sensing system” was interpreted in claim 1 as invoking 35 U.S.C. 112(f). The particular structure recited of the gases flow rate sensing system in claim 15 indicates the instant claim does not invoke 35 U.S.C. 112(f). However, the structure required of the 35 U.S.C. 112(f) interpretation of the “gases flow rate sensing system” in claim 1 was not merely a generic thermistor circuit but rather a particular form of thermistor circuit configured with resistors and a switch (or switches) (¶¶0123-0125 of the instant specification) such as to be able to operate under the recited at least two different temperature modes. The instant claim thus appears to be broadening the scope of claim 1 rather than further limiting the subject matter of claim 1. It is noted that claims 20 and 21 each appear to have sufficient structure (claim 17’s structure together with the specific additions of . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a gases flow rate sensing system configured to measure a gases flow rate of the flow of gases, wherein the gases flow rate sensing system is configured to operate in at least two different temperature modes based upon the measured temperature of the flow of gases” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure for the “gases flow rate sensing system” is best understood from the specification as at least: thermistor circuit 400 arranged as a Wheatstone bridge with its disclosed combination of resistors and switch(es) (¶¶0123-0126; Figs. 4A-4E).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Allowable Subject Matter
Claims 1-13 and 26 are allowed.
Claims 14-18 and 20-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach or suggest a breathing assistance apparatus include all required elements of the instant claim, with particular attention drawn to the gases flow rate sensing system. As an initial comment it is noted that the gases flow rate sensing system limitation in claim 1 is interpreted as invoking 35 U.S.C. 112(f). As recited in claim 1 the gases flow rate sensing system must be “configured to operate in at least two different temperature modes based upon the measured temperature of the flow of gases.” Thus, the measured temperature of the flow of gases must relate to a change in operational form of the gases flow rate sensing system such that it operates differently under certain temperature conditions. The disclosed structure of the gases flow rate sensing system which performs this function is a Wheatstone bridge circuit which includes a form of switch to allow selective bypassing of a resistor in the bridge circuit (¶¶0123-0125, 0127), thus forming different configurations of the bridge circuit when the resistor is either included in the circuit (with the switch open) or 
The use of a bridge circuit to perform flow sensing is known in the prior art (e.g. Lotters et al. – U.S. Pub. 2001/0027684 and Lopez et al. – U.S. Pub. 2011/0296910). However, those bridge circuits do not include a means for selectively switching a configuration of the bridge circuit between at least two temperature modes dependent on an input measured temperature. Further, the use of a switch within a flow sensing circuit is known in the prior art (e.g. Hisanaga et al. – U.S. Patent 5076099). However, the switch(es) in the circuit (Fig. 2 #S2, S3) is/are dependent on activation of switch S1 which only depends on an activation of a power supply (Col. 4, Ln. 9-29) and is not accurately read as a temperature sensor.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would not have arrived at the instantly claimed invention with its particularly disclosed gases flow rate sensing system, or a functional equivalent thereof, which is configured to switch between at least two temperature modes based upon a measured temperature of the breathing assistance apparatus without improper hindsight reasoning.
It is noted that neither of the “X” references indicated on the International Search Report corresponding to the instant application are found to accurately teach or suggest the gases flow rate sensing system of the instant claim with its requirement of being configured to switch between at least two temperature modes based upon a measured temperature of the breathing assistance apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785